Exhibit 10.45

 

Burlington Holdings, Inc.

2006 Management Incentive Plan

 

Burlington Stores, Inc.

Non-Qualified Stock Option Agreement

 

This agreement evidences a stock option granted by Burlington Stores, Inc.
(formerly Burlington Holdings, Inc.), a Delaware corporation (the “Company”), to
the undersigned (the “Employee”), pursuant to, and subject to the terms of the
Burlington Holdings, Inc. 2006 Management Incentive Plan (as amended and
restated, the “Plan”), which is incorporated herein by reference and of which
the Employee hereby acknowledges receipt.  For the purpose of this Agreement,
the “Grant Date” shall mean _____________.  Capitalized terms not otherwise
defined herein shall have the meanings set forth in the Plan.

 

1.Grant of Option.  This agreement evidences the grant by the Company on the
Grant Date to the Employee of an option to purchase (the “Option”), in whole or
in part, on the terms provided herein and in the Plan, the following shares of
Common Stock of the Company (the “Shares”) as set forth below.

_________ shares of Common Stock (the “Options”), subject to adjustment as
provided in the Plan.

Exercise Price: [$____]

The Option evidenced by this agreement is not intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code (the
“Code”).

2.Vesting and Exercisability.

 

(a)

Vesting of Options. Except as otherwise specifically provided herein, the
Options shall vest according to the following schedule:

 

(i)

25% on the first anniversary of the Grant Date;

 

(ii)

25% on the second anniversary of the Grant Date;

 

(iii)

25% on the third anniversary of the Grant Date; and

 

(iv)

25% on the fourth anniversary of the Grant Date.

All Options shall become exercisable in the event the Employee is terminated by
the Company or a subsidiary without Cause or resigns for Good Reason within the
two year period immediately following a Change of Control (as that term is
defined herein).  Notwithstanding anything in this agreement or in the Plan to
the contrary, for purposes of this agreement, “Cause” and “Good Reason” shall
have the meaning provided in the terms of that certain employment agreement
between

 

 

 

 

 

 

--------------------------------------------------------------------------------

the Company or one of its subsidiaries and the Employee effective at the time of
the Employee’s termination of employment with the Company or its subsidiary.

 

(b)

Exercisability of Option.  Subject to the terms of the Plan, Options may be
exercised in whole or in part at any time following such time as such Option
vests.  The latest date on which an Option may be exercised (the “Final Exercise
Date”) is the date which is the tenth anniversary of the Grant Date, subject to
earlier termination in accordance with the terms and provisions of the Plan and
this Agreement.

3.Exercise of Option. Each election to exercise this Option shall be subject to
the terms and conditions of the Plan and shall be in writing, signed by the
Employee or by his or her executor or administrator or by the person or persons
to whom this Option is transferred by will or the applicable laws of descent and
distribution (the “Legal Representative”), and made pursuant to and in
accordance with the terms and conditions set forth in the Plan.

4.Cessation of Employment.  Unless the Administrator determines otherwise, the
following will apply if the Employee’s Employment ceases:

 

(a)

Options that have not vested will terminate immediately; and

 

(b)

Subject to the terms of Section 6(a)(3) of the Plan, the vested Options will
remain exercisable for the shorter of (i) a period of 60 days from the date such
Employee’s Employment ceases, (ii) 365 days from the date such Employee’s
Employment ceases in the case of cessation of Employment as a result of
Employee’s death or Disability or (iii) the period ending on the Final Exercise
Date, and will thereupon terminate.

5.Legends, Retention of Shares, etc.  Shares of Common Stock issued upon
exercise of the Option shall bear such legends as may be determined by the
Administrator prior to issuance.  Unvested Shares purchased by the Employee upon
an exercise of the Option may be retained by the Company until such Shares vest.

6.Transfer of Option. This Option is not transferable by the Employee.

7.Effect on Employment.  Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option shall give the Employee any right to be
retained in the employ of the Company or its Affiliates, affect the right of the
Company or its Affiliates to discharge or discipline the Employee at any time or
affect any right of Employee to terminate his employment at any time.

8.Certain Important Tax Matters.  The Employee expressly acknowledges that the
Employee’s rights hereunder, including the right to be issued Shares upon
exercise of Options, are subject to the Employee promptly paying to the Company
in cash (or by such other means as may be acceptable to the Administrator in its
discretion) all taxes required to be withheld.  The Employee also authorizes the
Company or its subsidiaries to withhold such amount from any amounts otherwise
owed to the Employee.

 

 

 

2

 

 

--------------------------------------------------------------------------------

9.Provisions of the Plan.  This Option is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  A copy of
the Plan as in effect on the date of the grant of this Option has been furnished
to the Employee.  By exercising all or any part of this Option, the Employee
agrees to be bound by the terms of the Plan and this Option.  In the event of
any conflict between the terms of this Option and the Plan, the terms of this
Option shall control. 

10.General.  For purposes of this Option and any determinations to be made by
the Administrator hereunder, the determinations by the Administrator shall be
binding upon the Employee and any transferee.

11.Definitions.  The following terms have the following meanings:

“Change of Control” shall mean the occurrence of (a) any consolidation or merger
of the Company with or into any other corporation or other Person, or any other
corporate reorganization or transaction (including the acquisition of capital
stock of the Company), whether or not the Company is a party thereto, in which
the stockholders of the Company immediately prior to such consolidation, merger,
reorganization or transaction, own capital stock either (i) representing
directly, or indirectly through one or more entities, less than fifty percent
(50%) of the economic interests in or voting power of the Company or other
surviving entity immediately after such consolidation, merger, reorganization or
transaction or (ii) that does not directly, or indirectly through one or more
entities, have the power to elect a majority of the entire board of directors of
the Company or other surviving entity immediately after such consolidation,
merger, reorganization or transaction, (b) any transaction or series of related
transactions, whether or not the Company is a party thereto, after giving effect
to which in excess of fifty percent (50%) of the Company’s voting power is owned
directly, or indirectly through one or more entities, by any Person and its
“affiliates” or “associates” (as such terms are defined in the rules adopted by
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as in effect from time to time); or (c) a sale, lease or other disposition
of all or substantially all of the assets of the Company.

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

12.Governing Law.  All questions concerning the construction, validity and
interpretation of this agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

13.Entire Agreement; Amendment.  This agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter.  The Administrator shall have the right, in its sole discretion,
to modify or amend this agreement from time to time in accordance with and as
provided in the Plan.  This agreement may also be modified or amended by a
writing signed by both the Company and the Employee.  The Company shall give
written notice to the Employee of any such modification or amendment of this
agreement as soon as practicable after the adoption thereof.

 

 

 

3

 

 

--------------------------------------------------------------------------------

14.Compliance with Laws.  The issuance of the Option (and the Shares upon
exercise of the Option) pursuant to this agreement shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, and in each case any respective rules and
regulations promulgated thereunder) and any other law or regulation applicable
thereto.  The Company shall not be obligated to issue the Option or any of the
Shares pursuant to this agreement if any such issuance would violate any such
requirements.  

15.Section 409A.  Notwithstanding anything herein or in the Plan to the
contrary, the Option is intended to be exempt from the applicable requirements
of Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent.

16.Severability.  The invalidity or unenforceability of any provisions of this
agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

 

In Witness Whereof, the undersigned Company and Employee each have executed this
Non-Qualified Stock Option Agreement as of the date indicated below.

 

The Company:

BURLINGTON STORES, INC.

 

 

By: ____________________________

Name:

Title:

Date:

The Employee:

________________________________

Name:

Date:

 

 

 

4

 

 